Title: To Alexander Hamilton from Jonathan Dayton, [April 1799]
From: Dayton, Jonathan
To: Hamilton, Alexander


          
            Dear General
            April, 1799
          
          I intended to have crossed to N York this morning in compy. with Colo: Ogden for the purpose of suggesting to you some alterations very important to the military service both in the arrangements of the relative ranks of the Company officers, & of the recruiting districts.
          Indisposition has prevented me, but the Colonel persists in the intention. We have perfectly concurred in the alterations which he will propose to you, and which I trust, will meet your approbation also.
          With the highest esteem & respect I am Dr General Yours &c.
          
            Jona: Dayton
          
          
            Sunday morning.
          
        